Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Acknowledgement is hereby made of receipt and entry of the communication filed on Sep. 23, 2022. Claims 1-6, 8, 11, 15-18 and 26-33 are pending and currently examined. 
Priority
To be entitled to the benefit of the filing date of an earlier-filed application, the later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or earlier-filed nonprovisional application or provisional application for which benefit is claimed); the disclosure of the invention in the prior application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) except for the best mode requirement. See Transco Prods., Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994). Accordingly, the disclosure of the prior-filed application must provide adequate support and enablement for the claimed subject matter of the later-filed application in compliance with the requirements of 35 U.S.C. 112(a) except for the best mode requirement. See MPEP 211.05.  
Provisional application US 62/979,619 filed on Feb. 21, 2020 does not provide adequate support for the claimed subject matter in the instant application – it does not disclose an open reading frame (ORF) encoding an antigen comprising all or part of a coronavirus protein. Instead, the provisional application discloses that the mRNA of the invention comprises ORFs encoding oncolytic virus proteins (e.g. virulence factor or viral entry receptor), or host factors (e.g. proteins that decreases an anti-viral immune response or proteins that bind and inhibit an immune checkpoint receptor or activator thereof). See e.g. claims of the provisional application.  
Therefore, the provisional application US 62/979,619 does not provide sufficient support for instant claims 1 and 4-6.  Accordingly, the claim for priority to the provisional applications US 62/979,619 filed on Feb. 21, 2020 is denied for claims 1 and 4-6. For purposes of examination of claims 1 and 4-6, the effective filing date is currently determined to be Jul. 31, 2020, the filing date of the later filed provisional application US 63/059,458. 	

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

(Previous Rejection – Withdrawn) Claim 26 was rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
This rejection is withdrawn in view of the amendment filed on Sep. 23, 2022.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(Previous Rejection – Withdrawn) Claims 26-30 were rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang et al. (US 2018/0311343 A1, published on Nov. 1, 2018).
This rejection is withdrawn in view of the amendment filed on Sep. 23, 2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
(Previous Rejection – Withdrawn) Claims 1-4, 7, 9-10, 12-22 and 25 were rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 2018/0311343 A1, published on Nov. 1, 2018), as applied above, in view of Jordan, B. (Veterinary Microbiology 206 (2017) 137- 143).
(Previous Rejection – Withdrawn) Claims 8 and 11 were rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 2018/0311343 A1, published on Nov. 1, 2018) in view of Jordan, B. (Veterinary Microbiology 206 (2017) 137- 143) and or Li et al. (J Biomed Sci (2020) 27:104), as applied above, further in view of Cui et al. (Vet Res (2018), 49:10).
The above rejections are withdrawn in view of the amendment filed on Sep. 23, 2022, and in favor of the new rejections below.
(Previous Rejection – Withdrawn) Claims 1-6 and 15-18 were rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 2018/0311343 A1, published on Nov. 1, 2018) in view of Li et al. (J Biomed Sci (2020) 27:104). 
This rejection is withdrawn in view of acknowledgment of the priority claim to the provisional application 63/059,458 filed on 07/31/2020. 

(New Rejection – Necessitated by Amendment) Claims 2, 3, 15-18 and 26-33 are rejected under 35 U.S.C. 103 as being anticipated by Huang et al. (US 2018/0311343 A1, published on Nov. 1, 2018).
Base claim 26, as amended, is directed to a composition, comprising: at least a first mRNA construct comprising at least a first open reading frame (ORF), wherein the first ORF encodes a proinflammatory cytokine selected from the group consisting of: IL-1; IL-2; IL-3; IL-4; IL-5; IL-6; IL-7; IL-8; IL-9; IL-10; IL-11; IL-12; IL-15; IL-17; IL-21; TGF- beta; IFNg; IFNa; IFNb; TNFa; M-CSF; G-CSF; and GM-CSF, and wherein the first ORF is operatively linked to at least one untranslated region (UTR), wherein the UTR comprises at least a first, a second and a third miRNA target sequence, and wherein each of the at least a first, second and third miRNA target sequences are optimised to each hybridise with a different corresponding miRNA sequence; and an in vivo delivery composition; wherein the construct is comprised within or adsorbed to the delivery composition. 
Base claim 27, as amended, is directed to a composition comprising: at least a first mRNA construct comprising at least one open reading frame (ORF), wherein the ORF is operatively linked to at least one untranslated region (UTR), wherein the UTR comprises at least a first, a second and a third micro-RNA (miRNA) target sequence, and wherein each of the at least first, second and third miRNA target sequences are optimised to each hybridise with a different corresponding miRNA sequence; wherein the ORF encodes an antigen selected from: a bacterial protein and/or a viral protein; and an in vivo delivery composition; wherein the mRNA construct is comprised within or adsorbed to the delivery composition.
Huang discloses an invention featuring isolated mRNAs encoding a polypeptide that enhances immune responses to an antigen(s) of interest, such as polypeptides that activate Type I interferon pathway signaling or NFkB signaling, including mRNAs comprising one or more modified nucleobase. The disclosure also features methods of using the same, for example, for enhancing immune responses when administered with an antigen(s) of interest, such as to stimulate anti-cancer immune responses or anti-pathogen immune responses. See e.g. Abstract. 
Huang teaches that, in other aspects, the disclosure provides mRNA compositions (e.g., mmRNA compositions) comprising one or more mRNA constructs (e.g., mmRNA constructs), encoding an antigen(s) of interest and a polypeptide that enhances an immune response against the antigen(s) of interest, wherein the antigen(s) and the polypeptide are encoded either by the same mRNA (mmRNA) construct or separate mRNA (mmRNA) constructs that can be coformulated and administered, simultaneously or sequentially to a subject in need thereof. Any of the immune potentiator mRNAs (e.g., mmRNAs) described therein (alone or in combination) are useful in one or more compositions for enhancing an immune response to an antigen(s) of interest. See e.g. [0023].  Huang teaches that an mRNA (e.g., mmRNA) construct of the disclosure (e.g., an immune potentiator mRNA, antigen-encoding mRNA, or combination thereof) can comprise, for example, a 5' UTR, a codon optimized open reading frame encoding the polypeptide, a 3' UTR and a 3' tailing region of linked nucleosides. In one embodiment, the mRNA further comprises one or more microRNA (miRNA) binding sites. See e.g. [0034].  Huang teaches that the antigen of interest can be a tumor antigen, a viral antigen, a bacterial antigen and/or an antigen from other pathogens. See e.g. [0301-0312]. 
Huang teaches that the composition of the disclosure may comprise at least one chemically modified messenger RNA (mmRNA) encoding: (i) at least one antigen of interest; and (ii) at least one polypeptide that enhances an immune response against the at least one antigen of interest when the at least one mmRNA is administered to a subject; it teaches that a single mRNA construct can encode both the antigen(s) or interest and the polypeptide that enhances an immune response to the antigen(s) or, alternatively, the composition can comprise two or more separate mRNA constructs, a first mRNA and a second mRNA, wherein the first mRNA encodes the at least one antigen of interest and the second mRNA encodes the polypeptide that enhances an immune response to the antigen(s) (i.e., the second mRNA comprises the immune potentiator). See e.g. [0499-0500].
Huang further teaches that inclusion or incorporation of miRNA binding site(s) provides for regulation of polynucleotides of the disclosure, and in turn, of the polypeptides encoded therefrom, based on tissue-specific and/or cell-type specific expression of naturally-occurring miRNAs. See e.g. [0564]. Huang teaches that in one embodiment, a polynucleotide of the disclosure can include at least one miRNA-binding site in the 5'UTR and/or 3'UTR in order to regulate cytotoxic or cytoprotective mRNA therapeutics to specific cells such as, but not limited to, normal and/or cancerous cells; and that, in another embodiment, a polynucleotide of the disclosure can include two, three, four, five, six, seven, eight, nine, ten, or more miRNA-binding sites in the 5'-UTR and/or 3'-UTR in order to regulate cytotoxic or cytoprotective mRNA therapeutics to specific cells such as, but not limited to, normal and/or cancerous cells. See e.g. [0575]. Huang teaches that the mRNA construct can be formulated in lipid nanoparticles (to facilitate delivery). See e.g. [0500].
On the miRNA binding sequences, Huang teaches that an exemplary 3' UTR comprising miR-122 and miR-142-3p binding sites for use in the constructs is shown in SEQ ID NO: 23. See e.g. [0528]. Huang further discloses a long list of miRNAs that can be used as target, including some of those recited in claim 15. See e.g. [0584]. 
Accordingly, Huang teaches a composition comprising an mRNA construct comprising an open reading frame (ORF) encoding at least one polypeptide operatively linked to at least one untranslated region (UTR) comprising one or more micro-RNA (miRNA) binding sites (i.e. miRNA target sequences), as many as 10 miRNA binding sites, see e.g. [0610], wherein the ORF can encode polypeptide of bacterial or viral antigen and/or an immune modulating factor, and wherein the mRNA construct can be comprised in a carrier (e.g. lipid nanoparticle). However, Huang is silent on if the multiple miRNA binding sites (which can be 10 or more, see e.g. [0608]) that are comprised in the UTR of an mRNA construct “each hybridise with a different corresponding miRNA sequence.”
  It would have been prima facie obvious for one of ordinary skill in the art at the time of invention to select at least three different miRNA binding sites from the many disclosed ones so that they bind to at least three different miRNAs. One would have been motivated to do so, e.g., to modify the regulation effects of three different miRNAs. 
Regarding claims 26 and 28-30, Huang teaches that, in one embodiment, the agent that induces T cell activation or priming is a pharmaceutical composition comprising IL-12, IL36g, CCL2, CCL4, CCL20 or CCL21; and that, in another embodiment, the agent that induces T cell activation or priming is an agent (e.g., mRNA construct) that encodes IL-12, IL36g, CCL2, CCL4, CCL20 or CCL21. See e.g. [1362].
Regarding new claims 31-33, Huang teaches a long list of miRNAs, including some specified in claims 32 and 33. See e.g. [0581-0594]. E.g. miR-122 of Huang comprises SEQ ID NO: 44 of claim 33. 

(New Rejection – Necessitated by Amendment) Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 2018/0311343 A1, published on Nov. 1, 2018), as applied above, in view of Jiang et al. (Emerging Infectious Diseases, Vol. 11, No. 7, July 2005, pp1016-1020).
These claims are amended to depend from claim 27, further specifying an ORF encoding an antigen comprising all or part of a coronavirus protein.  
Relevance of Huang is set forth above. However, it is silent on if the polypeptide antigen encoded by the mRNA construct can be a whole or part of a coronavirus protein.
Jiang teaches that developing effective and safe vaccines is urgently needed to prevent infection by severe acute respiratory syndrome (SARS)–associated coronavirus (SARS-CoV), and that the spike (S) protein of SARS-CoV is the major inducer of neutralizing antibodies, and the receptor-binding domain (RBD) in the S1 subunit of S protein contains multiple conformational neutralizing epitopes, suggests that recombinant proteins containing RBD and vectors encoding the RBD sequence can be used to develop safe and effective SARS vaccines. See e.g. page 1016, left column, para 1. Accordingly, teachings of Jiang indicate the necessity of developing a vaccine for SARS, a coronavirus, and that the S protein or a RBD containing fragment thereof can be used as vaccine antigen.
It would have been prima facie obvious for one of ordinary skill in the art at the time of invention to combine the teachings of Huang and Jiang to arrive at the invention as claimed. E.g., one would have been motivated to substitute the ORF encoding antigenic polypeptide in the composition of Huang with one encoding an S protein of SARS or an RBD containing fragment thereof to evaluate the designs of Huang in the development of a SARS vaccine. There is a reasonable expectation of success that an ORF encoding SARS S antigen can be incorporated in the mRNA construct of Huang based on teachings of Huang and Jiang and sequence of SARS S protein available at the time of invention.

(New Rejection – Necessitated by Amendment) Claims 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 2018/0311343 A1, published on Nov. 1, 2018), as applied above, in view of Cui et al. (Vet Res (2018), 49:10).
Claims 8 and 11 are amended to depend directly from claim 28 and 30 (which do not specify a coronavirus antigen), respectively, further specify that the second ORF codes for a cytokine IL-7, IL-15, IL-17 or IL-21.
Relevance of Huang is set forth above. However, even though Huang teaches a number of immune modulating factors that can be encoded by ORFs comprised in the mRNA constructs, including IL-12 (see discussion in the rejection over Huang above), it is silent on IL-7, IL-15, IL-17 and IL-21.
Cui teaches a study on recombinant chicken IL-7 (cIL-7) as an adjuvant for a vaccine against chicken infectious bursal disease virus (IBDV), showing that a vector expressing cIL-7 as well as recombinant cIL-7 expressed in prokaryotic system possess potent adjuvant activity for either a VP2 DNA vaccine or a inactivated IBDV vaccine. See e.g. Abstract. Therefore, teaching of Cui indicate that IL-7 has good potential for use with a vaccine agent as an immune stimulating agent.
It would have been prima facie obvious for one of ordinary skill in the art at the time of invention to substitute an immune modulating gene disclosed in Huang as be effective to stimulate as immune response to antigen of interest, e.g. IL-12, with IL-7 disclosed in Cui to evaluate the immune stimulating effect of IL-7 in the mRNA settings taught in Huang. There is a reasonable expectation of success that an ORF of IL-7 may be incorporated in the mRNA constructs of Huang based on teachings of Huang and Cui and IL-7 gene sequences available at the time of invention.

(New Rejection) Claims 1 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 2018/0311343 A1, published on Nov. 1, 2018), as applied above, in view of Prasad et al. (US 2022/0273790 A1, published on Sep. 1, 2022; PCT filed on Jun. 17, 2020) and/or Gupta et al. (WO 2021/165667 A1, published Aug. 26, 2021, with prior filing date Feb. 17, 2020). 
Claims 1 and 4 are amended to depend from claim 27, specifying an ORF encoding an antigen comprising all or part of a coronavirus protein.  Claims 5-6 further specify the ORF encodes a SARS-CoV-2 protein, more specifically, the SARS-Cov-2 spike protein, and more specifically the receptor binding domain (RBD) of SARS-CoV-2 spike protein.
Relevance of Huang is set forth above. However, it is silent on if the polypeptide antigen encoded by the mRNA construct can be a whole or part of a coronavirus protein, more specifically a SARS-CoV-2 spike protein.
Prasad teaches an invention on designing rationally engineered carrier protein geared towards producing Multifunctional Chimeric recombinant Fusion Proteins (MCFPs) comprising genetically engineered carrier proteins and polypeptide antigens. See e.g. Abstract. Prasad teaches that the platform of the invention may be used in developing vaccine candidate for SARS-CoV-2, a previous unknown infectious disease that caused large number of deaths. It teaches that the spike protein of SARS-CoV-2 or a RBD containing antigenic fragment thereof may be used as target antigen in the vaccine platform.  See e.g. [0123-0125].
Gupta teaches an invention on coronavirus 2019-nCoV spike protein, polynucleotides encoding the spike protein and development of vaccines against the related infectious disease based on the coronavirus 2019-nCoV spike protein. See e.g. Abstract. 
Accordingly, teachings of Prasad and Gupta indicate the necessity of developing vaccines against pathogenic human coronaviruses, including COVID-19 (SARS-CoV-2), and use of various antigens of coronaviruses, such as the spike protein and its receptor binding domain (RBD) polypeptide, as the target antigens.
  It would have been prima facie obvious for one of ordinary skill in the art at the time of invention to combine the teachings of Huang and Prasad/Gupta to arrive at the invention as claimed. E.g., one would have been motivated to substitute the ORF encoding antigenic polypeptide in the composition of Huang with one encoding a COVID-19 antigen (e.g. the protein or a peptide thereof comprising the RBD domain) as disclosed in Prasad/Gupta to evaluate the designs of Huang in the development of a COVID-19 vaccine. There is a reasonable expectation of success that an ORF encoding a COVID-19 spike protein antigen or a fragment thereof can be incorporated in the mRNA construct of Huang based on teachings of Huang and Prasad/Gupta and sequence of the COVID-19 genome available at the time of invention.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

(Previous Rejection – Withdrawn) Claim 27 was rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21, 23, 25, 29, 65, 68, 76-78, 81-93 of U.S. Application 16/811,504, now allowed.
This rejection is withdrawn in view of the amendment filed on Sep. 23, 2022 and in favor of the new rejection below.
(Previous Rejection – Withdrawn) Claims 7-12 and 19-30 were provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 9-10, 12-15, 19 and 46-50 of U.S. Application 16/970,888 alone in view of the prior art references cited in the art rejection above.
This rejection is withdrawn in view of a TD filed on Sep. 23, 2022.
(Previous Rejection – Withdrawn) Claims 1-30 were provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Application 17/706,522 alone in view of the prior art references cited in the art rejection above.
This rejection is withdrawn in view of a TD filed on Sep. 23, 2022.

(New Rejection – Necessitated by Amendment) Claims 1-6, 8, 11, 15-18 and 26-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of US 11,359,212 B2 (issue to U.S. Application 16/811,504) in view of the references cited in the art rejections above.
Although the conflicting claims are not identical, they are not patentably distinct from each other. The instant claims are directed to a composition comprising a first mRNA construct(s) comprising an ORF encoding an antigen from a bacterial protein and/or viral protein and/or an immune modulating factor, operatively linked to at least one UTR which comprises at least three miRNA binding sequences each hybridizes to a different miRNA. The reference claims are directed to an mRNA construct comprising an ORF encoding an oncolytic virus gene product involved in viral gene replication, or a mammalian cellular equivalent or homologue thereof and at least a first UTR comprising at least three miRNA binding sequences with at least two of them configured to bind miRNAs differentially expressed within liver organ. The reference dependent claims further specify miRNAs, virus types, liver cell types, etc.
As indicated in the art rejections above, Prior art references Huang, Jiang, Li and Cui individually or combined teach that the invention as claimed may be arrived from an invention relating to an mRNA comprising an ORF encoding a polypeptide (i.e. an antigen from a bacterium or a virus, or an immune modulating factor) and an UTR comprising at least three miRNA binding sites, encompassing the invention of the patented claims. 
Therefore, one of ordinary skill in the art at the time of invention would have found it obvious to come up with the instant invention from the patented invention based on teachings of a combination of references from Huang, Jiang, Li and Cui, in ways similar as presented in the art rejections above.   
It is noted that Applicant filed a TD relating the US 11,359,212 B2. However, the TD has not been approved.

Response to Applicant’s arguments
Applicant’s arguments filed on Sep. 23, 2022 have been fully considered. Augments regarding the withdrawn rejections are moot. Applicant’s arguments to the partially maintained priority objection is addressed below.
To the decline of priority claim to the provisional applications US 62/979,619 filed on Feb. 21, 2020, Applicant argues that the provisional application discloses that the mRNA may encode various cytokines. This argument is not persuasive since US 62/979,619 is silent on coronavirus antigens specified in claims 1 and 4-6.

	
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIANXIANG (NICK) ZOU whose telephone number is (571)272-2850.  The examiner can normally be reached on Monday - Friday, 8:30 am - 5:00 pm, EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES, on (571) 272-0867, can be reached.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIANXIANG ZOU/Primary Examiner, Art Unit 1648